Hill, J.
The Civil Code, § 6160, requires that a bill of exceptions be served upon the opposite party within ten days after it is signed and certified. Accordingly, where a bill of exceptions was certified on September 28, 1918, and was served on the defendants in error on October 9, 1918, the bill of exceptions was not served within the time required by law, and on motion must be dismissed, counsel for defendants in error in acknowledging service of the bill of exceptions not having waived the right to' object to the sufficiency of service, but expressly stating in such acknowledgment that the requirements of law as to the time within which the foregoing bill of exceptions should be served were not waived. Burney v. Southern Express Co., 144 Ga. 545 (87 S. E. 652).
(a) Even if certain acts of the attorney for the defendants in error, relied on as a promise to waive service on the day after the last day in which service could be made under the law, were sufficient to show such an agreement, there was a conflict of evidence upon that point, which this court is without jurisdiction to decide.

Writ of error dismissed.


All the Justices concur.